Citation Nr: 1331179	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  10-13 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to non-service connected pension benefits. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1959 to January 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 decision of the Philadelphia, Pennsylvania, regional office (RO), which has jurisdiction over this claim for non-service connected pension benefits even though the Veteran is a resident of New Hampshire.

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran indicating that he wanted a Board hearing by live videoconference.  In an accompanying letter, the Veteran's representative confirmed this request.  

The Veteran has not yet been scheduled for the requested hearing.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

